TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 22, 2013



                                      NO. 03-13-00176-CV


           Anderson Petro-Equipment, Inc. and Curtis Ray Anderson, Appellants

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that the appellants pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.